In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from (1) an order of the Family Court, Rockland County (Warren, J.), entered April 12, 1996, which awarded custody to the mother, and (2) an order of the same court, also entered April 12, 1996, which granted the mother a five-year order of protection against him.
Ordered that the orders are affirmed, without costs or disbursements.
Upon our review of the record, we find no reason to disturb the Family Court’s award of sole custody of the child to the mother (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89). The evidence established that the mother, who has been the child’s primary caretaker throughout his life, is better able to provide for his financial and intellectual needs. Moreover, the court-appointed psychia*556trist, after performing an evaluation on the parties and finding that the father was not in touch with reality and needed psychiatric help, concluded that the mother was the more appropriate custodial parent.
The father’s remaining contentions are without merit. Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.